DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are incomplete for omitting essential elements and/or cooperative relationships, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements and/or relationships include particular structural and/or functional language directed to: (claim 1) in the preamble, it is suggested that “portion, comprising” be changed to –portion, the portable stopper apparatus comprising--, for clarity; (claim 1) in “distal end” and “proximal surface”, it is unclear what aspect of the invention the end is intended to be distal to, and what aspect of the invention the surface is intended to be proximal to, in the context of the claim language; (claim 1) it is unclear what element(s) of the invention “and which” is referring to in the context of the claim language; (claim 1) it is unclear what element of the invention “connected at one end” is referring to in the context of the claim language (end of what element?); (claim 1) it is unclear what element has “an end opposite the end” is referring to in the context of the claim language; (claim 1) the phrase “wherein said planar portion is defined… , the distal end” is unclear in the context of the claim language; (claim 1) it is unclear in the context of the claim language “an interconnected” is intended to refer to and what this functionally/structurally means as presented in the claim language; (claim 1) the entire phrase “wherein said planar portion and vertical extension panel are… in a fixed position” is unclear and not fully understood in the context of the claim language; (claim 1) it appears that the phrase “wherein said planar portion and vertical extension panel are” should at least be changed to something to the effect of --wherein a combination of said planar portion and said vertical extension panel are--, for clarity; (claim 1) “configured to be fixed” implies fastening of some kind to the door, yet this appears to be at least somewhat inconsistent with the disclosure and drawings, where the disclosure and drawings appears to provide no clear means of fastening; (claim 1) a portable stopper apparatus is set forth in the preamble, yet it is unclear how, in what way, and by what particular means the claimed invention functions as a stopper apparatus (presently no structure providing a particular stopping function can be discerned from the claim language); (claim 1) it is unclear how and in what ways the various components of the claim language interact together to achieve the aims of the stopper apparatus.
Similar 112 issues as above are found throughout the remaining claims. 

 Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20, as best understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by UK Patent Application, GB 2432629A (GB ‘629A).  (See attached figure below.)  The device of GB ‘629A is at least inherently capable of meeting each of these claimed limitations.  As in claim 1, a portable stopper apparatus selectively attachable to a swinging door to releasably fix the door in an open position, comprising a body having a distal end and a proximal surface and which includes a planar portion connected at one end to a bent portion; wherein said planar portion is defined by a panel which forms, at an end opposite the end where the planar portion is connected to the bent portion, the distal end; wherein said bent portion is defined by a continuous structure having at least an interconnected vertical extension panel, a horizontal extension panel, and a stopper panel (which at least broadly may be arbitrarily selected); wherein said stopper panel includes the proximal surface and the proximal surface is situated on a discrete plane that intersects the plane on which said planar portion is situated (see the below attached figure); and wherein said planar portion and vertical extension panel are configured to be fixed to a swinging door and said stopper panel, when said planar portion and vertical extension panel are fixed to a door, is configured to hold the door in a fixed position.  As in claim 2, a secondary member integral with said bent portion and configured to prevent said stopper panel from moving beyond a predetermined threshold.  As in claim 3, the said secondary member has a shape of an arch.  As in claim 4, said predetermined threshold beyond which said stopper panel cannot move is created the apex of said arch.  As in claim 5, said vertical extension panel is configured to at least broadly receive and be placed over a hinge of a door.  As in claim 6, as best understood, said vertical extension panel connects to the planar portion at one end, said horizontal extension panel connects at one end to the end of said vertical extension panel opposite to where said vertical extension panel connects to the planar portion, and said stopper panel connects at one end to the end of said horizontal extension panel opposite to where said horizontal extension panel connects to said vertical extension panel.  As in claim 7, said vertical extension panel is oriented at an angle of at least seventy five degrees relative to said planar portion.  As in claim 8, said horizontal extension panel is oriented at an angle of at least ninety degrees relative to said vertical extension panel.  As in claim 9, said horizontal extension panel is situated on a plane which is parallel to the plane on which said planar portion is situated.  As in claim 10, said stopper panel is oriented at an angle of at least ninety degrees relative to said horizontal extension panel.  The remaining claims are rejected with the same or similar reasoning as above.  As in claim 11, a portable stopper apparatus selectively attachable to a swinging door to releasably fix the door in an open position, comprising a body having a distal end and a proximal surface and which includes a planar portion connected at one end to a bent portion; wherein said planar portion is defined by a panel which forms, at an end opposite the end where the planar portion is connected to the bent portion, the distal end; wherein said bent portion is defined by a continuous structure having at least an interconnected vertical extension panel, a horizontal extension panel, and a stopper panel; wherein said vertical extension panel connects to the planar portion at one end, said horizontal extension panel connects at one end to the end of said vertical extension panel opposite to where said vertical extension panel connects to the planar portion, and said stopper panel connects at one end to the end of said horizontal extension panel opposite to where said horizontal extension panel connects to said vertical extension panel; wherein said stopper panel includes the proximal surface and the proximal surface is situated on a discrete plane that intersects the plane on which said planar portion is situated; wherein said planar portion and vertical extension panel are configured to be fixed to a swinging door and said stopper panel, when said planar portion and vertical extension panel are fixed to a door, is configured to hold the door in a fixed position; and a secondary member integral with said bent portion and configured to prevent said stopper panel from moving beyond a predetermined threshold.  As in claim 12, said secondary member has a shape of an arch.  As in claim 13, said predetermined threshold beyond which said stopper panel cannot move is created the apex of said arch.  As in claim 14, said vertical extension panel is configured to receive and be placed over a hinge of a door.  As in claim 15, said vertical extension panel is oriented at an angle of at least seventy five degrees relative to said planar portion (see figure 2).  As in claim 16, said horizontal extension panel is oriented at an angle of at least ninety degrees relative to said vertical extension panel and said horizontal extension panel is situated on a plane which is parallel to the plane on which said planar portion is situated (see figure 2).  As in claim 17, said stopper panel is oriented at an angle of at least ninety degrees relative to said horizontal extension panel.  As in claim 18, said secondary member extends from a surface of said vertical extension panel that faces towards the proximal surface in a direction towards said stopper panel (see figure 2).  As in claim 19, a portable stopper apparatus selectively attachable to a swinging door to releasably fix the door in an open position, comprising a body having a distal end and a proximal surface and which includes a planar portion connected at one end to a bent portion; wherein said planar portion is defined by a panel which forms, at an end opposite the end where the planar portion is connected to the bent portion, the distal end; and wherein said bent portion is defined by a continuous structure having at least a first discrete surface, a second discrete surface, and a third discrete surface, each situated on a discrete plane; wherein said proximal surface is defined by the first discrete surface and the discrete plane on which the proximal surface is situated intersects the plane on which said planar portion is situated (see figure 2).  As in claim 20, the discrete plane on which the second discrete surface is situated intersects the plane on which said planar portion is situated; and the discrete plane on which the third discrete surface is situated is parallel the plane on which said planar portion is situated.

[AltContent: textbox (Secondary Member
(having arched shape))][AltContent: arrow][AltContent: arrow][AltContent: textbox (Vertical Extension)][AltContent: textbox (Horizontal Extension)][AltContent: textbox (Bent Portion)][AltContent: arrow][AltContent: textbox (Planar Portion)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    272
    418
    media_image1.png
    Greyscale

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK A WILLIAMS whose telephone number is (571)272-7064.  The examiner can normally be reached on Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571) 272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARK A WILLIAMS/Primary Examiner, Art Unit 3675